         Case 1:18-cr-00457-AJT Document 173-6 Filed 05/30/19 Page 1 of 6 PageID# 1495
    From:              Bijan Kian
    Sent:              Friday, October 14, 2016 6:51 AM
    To:                Michael F
    Cc:                Ekim Alptekin                                Michael Flynn

    Subject:           Fwd: lnivo
    Attach:            image] .png


    Michael:

    The attached forwarded invoice is approved as presented . Please initiate and execute a wire transfer today.

    Thank you,

    BK


    Hon. Bijan R. Kian
    Vice Chairman of the Board ofDirectors
    Flynn Jntel Group, Inc.




    (ii')
     ~         FtYt-JN [NTH GIK,Ul' !NC.



      otice of Confidentiality
    The information contained in this communication is intended solely for the use of the individual or entity
    to whom it is addressed and others authorized to receive it. It may contain confidential or legally privileged
    information. lf you are not the intended recipient you are hereby notified that any disclosure,
    copying, distribution or taking any action in reliance on the contents ofthis information is strictly prohibited
    and may be unlawful. If you have received this communication in error, please notify us immediately
    by responding to this email and then delete it from your system.

    ---------- Forwarded message ----------
    From : Bijan Kian
    Date: Fri, Oct 14, 2016 at 8:02 AM
    Subject: lnivo
    To: Bijan Kian




    Sent from my iPhone
                                                                                                       GOVERNMENT
    image 1.png .tdf ()                                                                                  EXHIBIT
                                                                                                            35A
                                                                                                        1:18-CR-457

CONFIDENTIAL                                                                                            FIG- EDVA- 00005394

                                                                                           US_v_Kian_00001249
D WhatsApp  ••ooc> LTE         14:54                        %3 L. _______ j
        Case 1:18-cr-00457-AJT Document 173-6 Filed 05/30/19 Page 2 of 6 PageID# 1496

  Done INOVO - Invoice Flynn Intel Group_Oct 2 ...


        IN
        Flynn Intel Gro




                            OOOM, October 20 15
                            October 14,, 2016




                                                    .000,00 USD

            VA1


        TOTAL                                     40.000 ,00 USD




                                                  INOVO BV




                            !NOVO BV




                                                                            GOVERNMENT
                                                                              EXHIBIT
                                                                                 35B
                                                                              1:18-CR-457

CONFIDENTIAL                                                                 FIG- EDVA- 00005395

                                                                   US_v_Kian_00001250
            Case 1:18-cr-00457-AJT Document 173-6 Filed 05/30/19 Page 3 of 6 PageID# 1497
    From:             Bijan Kian
    Sent:             Thursday, ovember 10, 2016 2:31 PM
    To:               Ekim Alptekin
    Subject:          lnvoice
    Attach:           INVOICE third payment 11102016.pdf


    Ekim :

    Attached, please find our invoice for your records. I do recognize that this month's services from INOVO to FIG
    amounts to $55,000. We will process a wire transfer to OVO for research and consultation services provided
    by INOVO immediately after receipt of the payment for the attached invoice.

    Please send us an invoice reflecting the above amount ($55,000) as soon as possible to facilitate prompt
    payment to INOVO .

    Thank you,

    Bijan



    Hon. Bijan R. Kian
    Vice Cha;,man of the Board of Directors
    Flynn In/el Group, Inc.




               HYNN !NT~L GRGUJ' INC .




      otice of Confidentiality
    The information contained in this communication is intended solely for the use of the individual or entity
    to whom it is addressed and others authorized to receive it. It may contain confidential or legally privileged
    information . If you are not the intended recipient you are hereby notified that any disclosure,
    copying, distribution or taking any action in reliance on the contents of this information is strictly prohibited
    and may be unlawful. If you have received this communication in error, please notify us immediately
    by responding to this email and then delete it from your system .

    INVOICE third payment 11102016.pdf .tdf (212 .0 kb)




                                                                                                        GOVERNMENT
                                                                                                          EXHIBIT
                                                                                                             37A
                                                                                                         1:18-CR-457

CONFIDENTIAL                                                                                             FIG- EDVA- 00007195

                                                                                            US_v_Kian_00001482
             Case 1:18-cr-00457-AJT Document 173-6 Filed 05/30/19 Page 4 of 6 PageID# 1498


                                                               Flynn Intel Group, Inc.

                                                                                INVOICE

    [·lXNN INTH GRUUP f;,..;C
                                      t
                                      r· Date: November 10, 2016
 Lt. General Michael T. Flynn
 United States Army (R)
                                      f
                                      ~·
                                           Invoice Number: FIGINTEL 3- CONF-11102016
 Chairman of the Board of Directors
 And Chief Executive Officer
                                           Submitted to:
 The Honorable Bijan R. Kian
 Vice Chairman of                          Mr. Ekim Alp te kin
 the Board of Directors                    lNOVO BV.
                                           The Netherlands

                                           DESCRIPTION OF SERVICES:

                                           CON FIDE NCE PROJECT

                                                                         TOTAL INVOICE AMOUNT
                                                                              $200,000.00
                                                                 TWO HUNDRED THOUSAND DOLLARS

                                                                       Payment due by 11/10/2016
                                                                         Wire Transfer information

                                           CONTACT: FLYNN INTEL GROUP, INC.
                                           Ba nk of America
                                           ACCT Number:



                                           Routing Number:
                                           Wires:
                                           SWIFT CODE:
                                           Michael . F
                                           Controll er




                                                                                                      GOVERNMENT
                                                                                                        EXHIBIT
                                                                                                          37B
                                                                                                       1:18-CR-457




CONFIDENTIAL                                                                                            FIG- EDVA- 00007196

                                                                                                 US_v_Kian_00001483
               Case 1:18-cr-00457-AJT Document 173-6 Filed 05/30/19 Page 5 of 6 PageID# 1499
                                                                                     Wealth Management Banking



    l-'hB::ix l,\~l"-!
     (N~1:'1Jj1 :i:..;)n . n~~   I!:=X~t;
                                                                                             Client service information


                                                                                      ;})    l .8GCi.MERFi lU. (_'i .800.63 7.7 45S)

                                                                                      ··ot   banl·;cfarnerica.com
       FLYNN INTEL GROUP INC
                                                                                      ~      !·k,1k of Americ<,. N.A
                                                                                             P.O. 8ox25118
                                                                                             Tampa, FL H6?.2·S 1·1g




    Your Business Fundamentals Checking
    Bus Platinum Privileges
    for November 1, 2016 to November 30, 2016                                        Account number:
    FLYNN INTEL GROUP INC

    Account summary
    Beginning balance on November 1, 2016                                        # of deposits/credits: 2
    Deposits and other credits                                                   # of withdrawals/debits: 29

    Withdrawals and other debits                                                 # of items-previous cycle': 22
    Checks                                                                       # of days in cycle: 30
    Service fees                                                                 Average ledger balance:

    Ending ba!~nc~ on November 30, 2016                                          ' Includes checks paid,depas ited items&other debits




                                                                                                                         GOVERNMENT
                                                                                                                           EXHIBIT
                                                                                                                                    38
                                                                                                                           1:18-CR-457
    PULL: E CYCLE: 47             SPEC: E DELIVERY: E TYPE:   IMAGE: I BC : VA


CONFIDENTIAL                                                                                                                FIG- EDVA- 00000162

                                                                                                         US_v_Kian_00001316
            Case 1:18-cr-00457-AJT Document 173-6 Filed 05/30/19 Page 6 of 6 PageID# 1500

                                                                                             Your checking account
    r~   Mt:'l'flll lyllch   I Sanlrnffi.merk:<1.
    FLYNN INTEL GROUP INC           I   Account           November 1, 2016 to November 30, 2016




    Deposits and other credits
    Date              Description                                                                                  Amount




    11 /14/16        WIRE TYPE:I NTL IN DATE:161114 TIME:0958 ET TRN:2016111 400332916                         145,000.00
                                            ORIG:1/ KAMIL EKIM ALPTEKIN

                                                                                                             $195,000.00


    \Nlthdrawa!s and other debits




CONFIDENTIAL                                                                                              FIG- EDVA- 00000164
                                                                                                  US_v_Kian_00001318
